            Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 1 of 54




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

OPEN TEXT CORP.,                                    )
                                                    )
                                                    )
             Plaintiff,                             )
v.                                                  )                        6:20-cv-00920
                                                           Civil Action No. _____________
                                                    )
ALFRESCO SOFTWARE, LTD.,                            )      JURY TRIAL DEMANDED
AND ALFRESCO SOFTWARE, INC.,                        )
ALFRESCO SOFTWARE AMERICA, INC.                     )
BLUE FISH DEVELOPMENT GROUP, LTD.                   )
                                                    )
             Defendants.                            )
                                                    )

                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Open Text Corporation (“OpenText Corporation”) alleges against Defendants

Alfresco Software Ltd, Alfresco Software, Inc., Alfresco Software America, Inc. (collectively

“Alfresco”) and Blue Fish Development Group, Ltd. (“Blue Fish”) (collectively, “Defendants”) as

follows:

       1.      OpenText Corporation provides information management solutions that allow

companies to organize and manage content, operate more efficiently, increase engagement with

customers, collaborate with business partners, and address regulatory and business requirements.

       2.      OpenText Corporation provides such solutions by distributing software products

and providing customer support and professional services through a number of subsidiaries,

including Open Text, Inc., which sells OpenText software and services in the United States.

       3.      The OpenText family of companies (collectively “OpenText”) has approximately

15,000 employees, more than 74,000 customers, and over $3.11 billion in annual revenues.




                                               1
            Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 2 of 54




OpenText invested approximately $1 billion on research and development over the three years

ending June 30, 2020.

       4.      OpenText is a leading provider of Enterprise Content Management (“ECM”)

products, which refer to a variety of solutions for managing business content. One such solution

provides a repository for electronic documents (such as those created via Microsoft Office,

Computer-Aided Design, or Portable Document Format) and allows for functions such as

organization, display, classification, access and version control, event auditing, rendition, and

search. ECM also includes software tools and services for collaboration, records and email

management, and archiving.

       5.      OpenText’s ECM provides the foundation for its offerings in a broader market

category known as Enterprise Information Management (“EIM”). EIM encompasses capabilities

such as Business Process Management (“BPM”), Customer Experience Management (“CEM”),

Information Exchange (“IE”), and Discovery. OpenText offers a range of software products and

services in each of these areas, including Documentum. OpenText’s technologies have become

critical to organizations looking for efficient content management options.

       6.      Gartner’s Magic Quadrant report for 2019, published October 30, 2019, named

OpenText a “Leader” in Content Services Platforms. And Gartner’s 2019 Market Share Analysis,

published July 24, 2020, ranked OpenText one of the “Top Five Content Services Providers,

Worldwide” in 2019; in particular, OpenText was ranked first for “Content Services Platforms.”

       7.      OpenText currently maintains three offices in the State of Texas, two of which are

located in this judicial district, including the Austin office and the San Antonio Office. Over 60

employees work in OpenText’s Austin office, including employees in engineering, customer

support, legal and compliance teams, IT, and corporate development. The Austin office also hosts




                                                2
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 3 of 54




one of OpenText’s data centers.

        8.      OpenText tracks its business through four revenue streams: license, customer

support, cloud services, and professional services. OpenText receives license revenue from its

software products; customer support revenue from renewable support and maintenance OpenText

provides to customers who have purchased its products; cloud services revenue from certain

“managed hosting” services arrangements; and professional services revenue from consulting fees

OpenText collects for providing implementation, training, and integration services related to

OpenText’s product offerings.

        9.      Alfresco Software, Ltd., Alfresco Software, Inc., and Alfresco Software America,

Inc., (collectively, “Alfresco” or “Defendants”), provide ECM software in the form of online, on-

premises, and hybrid content management services which can be accessed by computers or mobile

devices.

        10.     Alfresco’s ECM software includes, without limitation, modules for Document

Management, Enterprise Collaboration, Process Management, and Governance Services, such as

Records Management, eDiscovery and Legal Holds, and Security and Controlled Access.

        11.     Alfresco competes directly with OpenText in the ECM and EIM markets by its

manufacture, use, sale, and offer for sale of Alfresco’s ECM software, which infringes OpenText’s

intellectual property rights.

        12.     OpenText brings this lawsuit to protect its intellectual property investments and to

hold Alfresco accountable for its infringement. As a result of Alfresco’s unlawful competition in

this judicial district and elsewhere in the United States, OpenText has lost sales and profits and

suffered irreparable harm, including lost market share and goodwill.

                                    NATURE OF THE CASE




                                                 3
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 4 of 54




       13.     Plaintiff brings claims under the patent laws of the United States, 35 U.S.C. § 1, et

seq., for the infringement of the following United States Patent No. 7,627,726 (“the ’726 patent”),

No. 7,818,300 (“the ’300 patent”), No. 8,712,980 (“the ’980 patent”), and No. 8,370,388 (“the

’388 patent”) (collectively, the “Patents-in-Suit”).

                                          THE PARTIES

       14.     Plaintiff OpenText Corporation, is a Canadian corporation with its principal place

of business at 275 Frank Tompa Drive, Waterloo, Ontario, Canada.

       15.     Defendant Alfresco Software, Ltd is a foreign corporation with its global

headquarters at Bridge Avenue, The Place, Maidenhead, SL6 1AF, United Kingdom.

       16.     Defendant Alfresco Software, Inc. is a Delaware corporation with its principal place

of business at 100 Worcester St., Suite 203 in Wellesley, Massachusetts. Alfresco Software, Inc.

is a subsidiary of Alfresco Software, Ltd.

       17.     Defendant Alfresco Software America, Inc. is a Delaware corporation with its

principal place of business at 2839 Paces Ferry Road SE, Suite 720, Atlanta, Georgia 30339.

       18.     Defendant Blue Fish Development Group Ltd is a Texas limited partnership with

places of business listed at 8100 Shoal Creek Blvd, Austin, TX 78757; 701 Brazos St., Suite 700,

Austin, TX, 78701; and 3410 Far West Blvd., Suite 265, Austin, TX 78731.

                                   JURISDICTION & VENUE

       19.     This action arises under the Patent Laws of the United States, 35 U.S.C. § 1, et seq.

The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       20.     This Court has personal jurisdiction over Defendants because they regularly

conduct business in the State of Texas and in this district, including operating systems and/or

providing services in Texas and in this district that infringe one or more claims of the Patents-in-




                                                  4
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 5 of 54




Suit in this forum. Alfresco has, either directly or through intermediaries such as Blue Fish,

purposefully and voluntarily placed its infringing product and/or services into the stream of

commerce with the intention and expectation that they will be purchased and used by customers

in this District, as detailed below.

        21.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c)

and 28 U.S.C. § 1400(b) because, upon information and belief, Alfresco regularly conducts

business within this District, has a regular and established place of business in this District, and

has committed acts of infringement within this District. In addition, on information and belief, as

a foreign corporation with sufficient contacts with this District, venue is proper against Alfresco

Software Ltd. in this District. Further, on information and belief, venue is proper in this District

against Blue Fish Development Group, Ltd., which as set out above and below, is organized under

the laws of Texas and has regular and established places of business in this District.

        22.     Both Alfresco Software Americas, Inc. and Alfresco Software Ltd. are registered

businesses in Texas. (Exhibit 1.)

        23.     On information and belief, Alfresco conducts its business through locations within

this judicial district, including on information and belief at least one location present from July

2015 through 2020:




(Exhibit 2.) On information and belief, Alfresco may have or has had additional locations in this


                                                 5
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 6 of 54




judicial district. (Exhibit 2.)

        24.     On information and belief, Alfresco has employees in this district, including Scott

Ashcraft, Technical Lead, Expert Support (Exhibit 3) and Ganessan Paramanathan, Senior

Solutions Engineer, Strategic Accounts (Exhibit 4).

        25.     On information and belief, Alfresco relies on a network of partners to provide

implementation services to its customers. For example, Alfresco represented that, by the end of

2016, it expected to have 70% of its business deployed through its channel partners. (Exhibit 5.)

        26.     Through its gold and later platinum level partner, Blue Fish based in Austin, Texas,

Alfresco and Blue Fish make, use, advertise, offer for sale, and/or sell infringing ECM systems

within this judicial district. (Exhibit 6 (“scalable Alfresco Enterprise Content Management

System”).) For example, beginning as early as August 14, 2009, “Alfresco Software, Inc. . . . and

Blue Fish Development Group, Ltd., an ECM-focused consulting and application development

firm based in Austin, TX, [ ] announced that Blue Fish ha[d] become a member of the Alfresco

Software Gold Partner Program.” (Exhibit 7.) Through Blue Fish, Alfresco specifically targets the

“Texas region,” which “offers Alfresco considerable growth potential”:




                                                 6
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 7 of 54




(See https://www.alfresco.com/news/press-releases/blue-fish-development-group-joins-alfresco-

gold-partner-program)

       27.    Alfresco ECM software is Blue Fish’s “recommended platform[]”:




                                             7
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 8 of 54




(See https://bluefishgroup.com/ecm-services/)

       28.    Blue Fish encourages its customers to use infringing Alfresco ECM software by


                                                8
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 9 of 54




offering an “Alfresco Quick Start” program (Exhibit 8) program and its “Alfresco Small Bites”

program, through which Blue Fish offers evaluation, installation, configuration, customization and

development of Alfresco ECM software, as well as migrating documents from external sources or

other ECM systems into Alfresco’s ECM system. (Exhibit 9.) Blue Fish has recommended that at

least several of its customers use Alfresco’s ECM software and has helped migrate customers from

other ECM platforms to Alfresco’s ECM platform, including replacing the Texas Education

Agency’s FileNet ECM system with Alfresco’s Enterprise Content Management System. (Exhibit

10.)

       29.     Through its partner BP3, headquartered in Austin, Texas, Alfresco advertises,

offers for sale, and sells infringing ECM within this judicial district. (Exhibit 11.) For example,

through BP3’s Austin headquarters, Alfresco is able to offer implementation services directly to

enterprise customers in this district. (Exhibit 12.)




                                                   9
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 10 of 54




       30.     Alfresco has sold infringing ECM to at least the following customers who have

regular and established places of business in this judicial district:

   •   Pitney Bowes with an office located at 1825B Kramer Lane Suite 100, Austin TX 78758-

       4965. (Exhibit 13; Exhibit 14.)


                                                  10
               Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 11 of 54




    •   Cisco Systems Inc. with an office located at 12515-3 Research Park Loop, Austin, TX

        78759. (Exhibit 15.)

    •   Carlson Rezidor Hotel Group, with multiple hotels in both San Antonio and Austin, TX.

        (Exhibit 16; Exhibit 17; Exhibit 18.)

    •   Liberty Mutual Insurance, with at least two sales offices in Austin, TX. (Exhibit 19; Exhibit

        20.)

    •   RBC Capital Markets, with offices in both Austin, TX (300 W. 6th Street, Suite 2220,

        Austin, TX 78701) and San Antonio, TX (303 Pearl Parkway, Suite 220, San Antonio, TX

        78215). (Exhibit 21; Exhibit 22.)

    •   Saks Fifth Avenue, with a store at 7400 San Pedro Avenue, San Antonio, TX 78216.

        (Exhibit 23.)

        31.      As further detailed below, Alfresco and Blue Fish’s use, provision of, offer for sale,

sales, and advertising of ECM software within this judicial district infringe the Patents-in-Suit.

Alfresco’s certified partners infringe the Patents-in-Suit by using Alfresco’s ECM software within

this judicial district. Alfresco’s customers infringe the Patents-in-Suit by using Alfresco’s ECM

software within this judicial district.

        32.      Alfresco encourages partners -- and Alfresco and Blue Fish encourage customers -

- to use infringing software at least by making its content services available on its website, widely

advertising those services, providing applications that allow partners and users to access those

services, and providing technical support to users.

        33.      Because Alfresco and Blue Fish actively target customers served by OpenText and

OpenText offices in Austin and San Antonio, Alfresco and Blue Fish’s infringement adversely

impacts the over one hundred OpenText employees who live and work in and around this judicial



                                                  11
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 12 of 54




district. Indeed, Alfresco and Blue Fish openly, notoriously, and deliberately targeted their

infringing ECM software against OpenText’s patented ECM offerings, including Documentum:




(Exhibit 24.)

                                   THE PATENTS-IN-SUIT

                                    U.S. Patent No. 7,627,726

       34.      U.S. Patent No. 7,627,726 (“the ’726 patent”), entitled “Systems and Methods for

Managing Content Having A Retention Period on a Content Addressable Storage System,” was

duly and legally issued on December 1, 2009. A true and correct copy of the ’726 patent is attached



                                                12
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 13 of 54




as Exhibit A.

       35.      The ’726 patent is generally directed to an improvement to the operation of

computer data storage systems and methods for storing content and its associated metadata in

accordance with a retention policy. The ’726 patent discloses and specifically claims inventive and

patentable subject matter that represents significant improvements over conventional ECMs that

were available at the time of filing of the ’726 patent and are more than just generic apparatus or

software components performing conventional activities.

       36.      “Enterprise content exists in many forms, such as text documents, spreadsheets,

images, e-mail messages, and fixed content such as schematics, records, and scanned images.”

(’726 patent, 1:20-22.) At the time of filing of the ’726 patent, compliance regulations and the need

to access and supply files and records in electronic form using ECM systems motivated many

companies to use “content management systems which employ storage servers for storing and

archiving content.” (’726 patent, 1:36-39.) “These content management systems allow for much

more flexibility than traditional localized storage,” allowing for relationships between content to

be established, publication of content through multiple channels, or remote access of content. (’726

patent, 1:39-47.) However, these multiple storage server systems had downsides as a function of

their distributed nature; for example, these systems were more vulnerable to employees or hackers

stealing and/or destroying content, located using the file path. (’726 patent, 1:48-55.) As a solution,

some systems chose to store content on write once, read many (“WORM”) devices, in order to

prevent easy destruction of the content by employees or hackers. (’726 patent, 1:48-57.) However,

when using this type of storage, “if it is no longer necessary to store content, the only way to

destroy the content is to literally break the optical platter that is typically used for WORM storage.”

(’726 patent, 1:57-60.) Thus, prior art to the ’726 patent proposed the use of content addressable




                                                  13
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 14 of 54




storage, in which the system relies on a content address for describing the physical location of the

content, instead of file paths. (’726 patent, 1:61-65.) The content address identified not only where

the content was stored, but also other properties of the content called metadata, such as the content

name, date created, date last accessed, author, permissions, etc. (’726 patent, 2:1-6.) “By storing

the metadata along with the content, it is easy to verify the content, and determine other properties

of the content simply by accessing the metadata.” (’726 patent, 2:11-14.) However, a persistent

disadvantage of these prior art ECM systems “is that there [was] no method for managing the

retention of the content or metadata,” that could be enforced by the system itself and thus

preventing employees or hackers from circumventing it. (’726 patent, 2:18-22.)

       37.     The ’726 patent’s claimed system/method for storing content having a retention

period solves this content management problem by reciting specific and significant improvements

over the conventional ECM method/system, such as, for example, allowing an administrator to set

certain properties, or metadata, of the content—including a retention policy—which will be

persisted with the content when it is stored. (’726 patent, 2:23-27.) This retention policy defines a

point in time, after which the content and all associated metadata may be deleted from the storage

system, which can then be enforced by the system itself. (’726 patent, 2:30-33.) The ’726 patent

also provides methods for enforcing which storage system is used based on the object type, such

that documents of certain types can be directed to certain data storage facilities (’726 patent, 5:11-

17.) This is important for compliance purposes, as in many cases certain types of data must be

stored within certain jurisdictions, while others do not, and many distributed storage systems have

distributed storage policies that can cross borders and jurisdictional boundaries. Without these

protections enforceable by the system, documents could be stolen, destroyed, or stored in improper

locations that violate data governance regulations.




                                                 14
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 15 of 54




       38.     The ’726 patent’s claimed method is achieved by using a “storage object” and

“plugin library” configured to pass the user-defined metadata, including the retention period, and

the content to the storage system. (’726 patent, 2:35-38.) “The storage object and plugin library

are configured to interface with a particular type of storage system, such that when a content

management server identifies a storage object associated with a particular storage system, it loads

the appropriate plugin library for passing the content and metadata to the particular storage

system.” (’726 patent, 2:38-42.) The claims of the ’726 patent are directed to these specific

improvements in the capabilities of ECM systems and not to an abstract process that merely

invokes these devices as tools.

       39.     Given the state of the art at the time of filing of the ’726 patent, the claim limitations

of the ’726 patent, both individually and as an ordered combination, were not conventional, well-

understood, or routine. The ’726 patent discloses, among other things, an unconventional

technological solution to an issue arising specifically in the context of ECM systems using

distributed server and storage system architectures. The solution implemented by the ’726 patent

provides a specific and substantial improvement over prior ECM systems, including by introducing

novel elements combined in an unconventional manner directed to improving the function and

working of ECM systems such as the claimed “creating a content object for the content . . . defining

object properties for the content . . . wherein: . . . the content management server transmits the

content and object properties to the selected storage system through the determined plugin,

wherein the determined plugin comprises specific application program interfaces to the selected

storage system, configured to allow the object properties to be set including the retention period

to be defined.” (’726 patent, cl. 1.) As discussed above, these claimed elements and their




                                                  15
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 16 of 54




combination were not present in the prior art, and represent unconventional and concrete

improvements over the prior art.

       40.     Consistent with the problem identified by the ’726 patent being rooted in ECM

systems and associated multiple distributed storage systems, the ’726 patent’s solutions are also

rooted in the same technology that cannot be performed with pen and paper or in the human mind.

This technical context is reflected in the ’726 patent’s claims, as described above. A person having

ordinary skill in the art at the time of the invention of the ’726 patent would not have understood

that the invention could or would be performed solely in the human mind or using pen and paper.

Using pen and paper would ignore the stated purpose of the ’726 patent and the problem the

patented technology was specifically designed to address—allowing the ECM system with

distributed storage, servers, and access to enforce regulatory controls on the data within its

systems. Doing so would also run counter to the inventors’ detailed description of the inventions,

and the language of the claims, and be a practical impossibility.

                             U.S. Patent Nos. 7,818,300 & 8,712,980

       41.     U.S. Patent No. 7,818,300 (“the ’300 patent”), entitled “Consistent Retention and

Disposition of Managed Content and Associated Metadata,” was duly and legally issued on

October 19, 2010. A true and correct copy of the ’300 patent is attached as Exhibit B.

       42.     U.S. Patent No. 8,712,980 (“the ’980 patent”), entitled “Consistent Retention and

Disposition of Managed Content and Associated Metadata,” was duly and legally issued on

April 29, 2014. A true and correct copy of the ’980 patent is attached as Exhibit C. The ’980 patent

is a continuation of Application No. 11/370,292, which issued as the ’300 patent.

       43.     The ’300 and ’980 patents are generally directed to a system and method for

consistently retaining and disposing of managed content and the associated metadata alike. The




                                                16
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 17 of 54




’300 and ’980 patents disclose and specifically claim inventive and patentable subject matter that

represents significant improvements over conventional ECM systems that were available at the

time of filing of the ’300 and ’980 patents, and are more than just generic apparatus or software

components performing conventional activities.

       44.     At the time of filing of the ’300 and ’980 patents, and as discussed above,

applications or platforms, such as ECM systems, were being used to preserve and dispose of files

and records. (’300 patent, 1:7-14.) “[I]n a typical managed content system each item of stored

content, e.g., each file or other file system object, etc., has associated with it metadata used to

track, locate, control and manage access to, and/or provide one or more other content management

functions with respect to the corresponding content item.” (’300 patent, 1:20-25.) As discussed

above, in connection with the ’726 patent, an enterprise or other content owner may be required

and/or may desire to enforce retention policies or other requirements to the underlying content

item. (’300 patent, 1:25-30.) However, at the time of the filing of the ’300 and ’980 patents, there

was “a need for a way to ensure that items of content and their associated metadata are retained

and disposed of in parallel.” (’300 patent, 1:30-32.)

       45.     The ’300 patent’s claimed system/method for consistent retention and disposition

of managed content and associated metadata enforced by the system itself, solves this problem by

reciting specific and significant improvements over the conventional content management

method/system, such as including in the retention policy, a “policy for placing a hold on content

to ensure it is retained in a location during a hold period” and “preventing metadata associated

with the selected item of content from being viewed during the period that the selected item of

content is placed on hold.” (’300 patent, cl. 1.) For example, the specification discloses “hold

logic,” which enables the system to enforce the holds and prevents content under hold and the




                                                17
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 18 of 54




associated metadata from being accessed, viewed, moved, deleted, and/or changed at a time when

the content is in a “hold” status. (’300 patent, 4:56-59.) The dependent claims also allow for

configuring the associated metadata into “one or more content objects” and “each content object

includes object-oriented software code” so as to effectively implement selective application of

retention policies. (’300 patent, cl. 7, FIGs. 5A-5D.) These content objects, document objects, and

retainer objects allow computers to perform tasks that it could not do before—that is, effectively

apply retention policies over one or more selected items in a database. (’300 patent, FIGs. 5A-5D,

5:23-29.) Thus, a processor can be configured to “automatically retain the selected item of content

and its associated metadata in parallel” and ensure that the metadata associated with the content

item is retained, deleted, or hidden “in accordance with the retention policy.” (’300 patent, cl. 1.)

The claims of the ’300 patent are directed to these specific improvements in the capabilities of

content management systems and applications, not to an abstract process that merely invokes these

devices as tools.

       46.     Similarly, the ’980 patent’s claimed system/method for consistent retention and

disposition of managed content and associated metadata solves this problem by reciting specific

and significant improvements over the conventional content management method/system, such as

storing the content item in “a content store” and automatically retaining the associated metadata

“in parallel in accordance with the retention policy, wherein the associated metadata is stored in a

metadata store”; in other words, for example, separating the metadata and its storage from the

storage of the object it is associated with. (’980 patent, cl. 1.) A dependent claim discloses

configuring the metadata into one or more of “a content object, a document object, and a retainer

object” to facilitate the selective application of a retention policy in parallel. (’980 patent, cl. 7,

FIGs. 5A-5D.) The claims of the ’980 patent are directed to these specific improvements in the




                                                  18
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 19 of 54




capabilities of content management systems and applications, not to an abstract process that merely

invokes these devices as tools.

       47.     Given the state of the art at the time of filing of the ’300 and ’980 patents, the claim

limitations of the ’300 and ’980 patents, both individually and as an ordered combination, were

not conventional, well understood, or routine.

       48.     The ’300 and ’980 patents disclose, among other things, unconventional

technological solutions to an issue arising specifically in the context of managing content and

associated metadata governed by a retention policy in ECM systems. The solution implemented

by the ’300 patent provides a specific and substantial improvement over prior content management

systems, including by introducing novel elements combined in an unconventional manner directed

to improving the function and working of electronic devices such as the claimed “using a processor

to automatically retain the selected item of content and its associated metadata in parallel in

accordance with the retention policy, including: . . . wherein the retention policy includes a policy

for placing a hold on content.” (’300 patent, cl. 1.) As discussed above, these claimed elements

and their combination were not present in the prior art, and represent unconventional and concrete

improvements to the operation of ECM systems over the prior art.

       49.     The solution implemented by the ’980 patent provides a specific and substantial

improvement over prior content management systems, including by introducing novel elements

combined in an unconventional manner directed to improving the function and working of

electronic devices such as the claimed “content [ ] stored in a content store; and automatically

retaining the selected item of content and its associated metadata in parallel in accordance with the

retention policy, wherein the associated metadata is stored in a metadata store . . . applying the

retention policy both to the selected item of content and to its associated metadata.” (’980 patent,




                                                 19
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 20 of 54




cl. 1.) As discussed above, these claimed elements and their combination were not present in the

prior art, and represent unconventional and concrete improvements over the prior art.

       50.     Consistent with the problem identified by the ’300 and ’980 patents being rooted in

content management systems, the ’980 patent’s solutions are also rooted in the same technology

that cannot be performed with pen and paper or in the human mind. This technical context is

reflected in the ’300 and ’980 patents’ claims, as described above.

       51.     A person having ordinary skill in the art at the time of the invention of the ’300 and

’980 patents would not have understood that the inventions could or would be performed solely in

the human mind or using pen and paper. Using pen and paper would ignore the stated purpose of

the ’300 and ’980 patents and the problem the patented technology was specifically designed to

address. Doing so would also run counter to the inventors’ detailed description of the inventions,

and the language of the claims, and be a practical impossibility.

                                      U.S. Patent No. 8,370,388

       52.     U.S. Patent No. 8,370,388 (“the ’388 patent”), entitled “Mandatory Access Control

List for Managed Content,” was duly and legally issued on February 5, 2013. A true and correct

copy of the ’388 patent is attached as Exhibit D.

       53.     The ’388 patent is generally directed to a system and method for restricting user

access to managed content based on that user’s membership or role within a specified group. The

’388 patent discloses and specifically claims inventive and patentable subject matter that

represents significant improvements over conventional ECM systems that were available at the

time of filing of the ’388 patent and is more than just generic apparatus or software components

performing conventional activities.




                                                 20
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 21 of 54




       54.     At the time of filing of the ’388 patent, content management systems restricted

access to electronically stored content based on whether a user (individual, system, application,

process, etc.) was included, individually or by virtue of membership in a group, in an “access

control list” (“ACL”) associated with the content item. (’388 patent, 1:15-21.) That is, “the rights

of a particular user to access a content item typically has been determined based on the union of

the respective rights (if any) the user has by virtue of the individual’s personal identity, role, group

membership, etc.” (’388 patent, 1:21-25.) “In some contexts, however, it may be necessary and/or

desired to control access in other and/or additional ways,” such as security level restrictions,

geographic restrictions, product division restrictions, etc. (’388 patent, 1:29-42.) Thus, there was

“a need for an effective way to enforce mandatory and/or supplemental access control

requirements with respect to a body of managed content.” (’388 patent, 1:43-45.) The ’388 patent

describes and claims systems and methods for improving the operation of electronic data storage

systems by allowing the system to enforce these mandatory and/or supplemental controls across

multiple distributed data stores with multiple access points and users.

       55.     The ’388 patent’s claimed system and method for using a mandatory access control

list for managed content solves this problem by reciting specific and significant improvements

over the conventional access restriction method/system, such as, an “access control list” associated

with the content item in which there may be restrictions based on “required group entr[ies],” as

well as “one or more other entries that are not required group entries, and wherein each of the other

entries specifies a type of access granted.” (’388 patent, cl. 1.) Dependent claims further explain

that such an access control list may comprise “a software object stored persistently in a metadata

store.” (’388 patent, cl. 5, FIGs. 8A-8D.) The claims of the ’388 patent are directed to these specific




                                                  21
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 22 of 54




improvements in the capabilities of access control in content management systems, not to an

abstract process that merely invokes these devices as tools.

       56.     Given the state of the art at the time of filing of the ’388 patent, the claim limitations

of the ’388 patent, both individually and as an ordered combination, were not conventional, well

understood, or routine. The ’388 patent discloses, among other things, an unconventional

technological solution to an issue arising specifically in the context of access control within content

management applications. The solution implemented by the ’388 patent provides a specific and

substantial improvement over prior access control methods and content management systems,

including by introducing novel elements combined in an unconventional manner directed to

improving the function and working of electronic devices such as the claimed determining of

“whether access to the content item is limited to members of any required group associated with

the content item based on whether an access control list associated with the content item includes

a required group entry specifying a required group . . . and wherein each of the other entries

specifies a type of access granted . . . in the event that access to the content item is not limited to

members of any required group, determining access based on the one or more other entries of the

access control list.” (’388 patent, cl. 1.) As discussed above, these claimed elements and their

combination were not present in the prior art, and represent unconventional and concrete

improvements over the prior art.

       57.     Consistent with the problem identified by the ’388 patent being rooted in content

management systems, the ’388 patent’s solutions are also rooted in the same technology that

cannot be performed with pen and paper or in the human mind. This technical context is reflected

in the ’388 patent’s claims, as described above.




                                                   22
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 23 of 54




        58.     A person having ordinary skill in the art at the time of the invention of the ’388

patent would not have understood that the inventions could or would be performed solely in the

human mind or using pen and paper. Using pen and paper would ignore the stated purpose of the

’388 patent and the problem the patented technology was specifically designed to address. Doing

so would also run counter to the inventors’ detailed description of the inventions, and the language

of the claims, and be a practical impossibility.

        59.     Open Text Corporation is the holder of all right, title, and interest in the ’762, ’300,

’980 and ’388 patents (collectively, the “Patents-in-Suit”), including all rights to collect damages

throughout the period of Defendants’ infringing acts, all rights to prevent others from making,

having made, using, offering for sale, or selling products or services covered by such patents, and

all rights to enforce the Patents-in-Suit.

                                             Documentum

        60.     The Patents-in-Suit cover aspects of OpenText’s ECM software, including features

of Documentum. OpenText marks its products with the Patents-in-Suit. (Exhibit 25.)

Documentum, which was owned by EMC around the time of the priority date of the Patents-in-

Suit (Exhibit 26), received numerous accolades relating to metadata, data storage, and compliance

features covered by certain of the Patents-in-Suit, further supporting that the Patents-in-Suit

implement unconventional technological solutions to issues arising specifically in the context of

electronic content management applications and systems. For example, “EMC Documentum ECI

Services addresses the most time-consuming problems that employees face each day finding,

gathering, and sharing needed information, when it is stored in multiple formats, locations, and

languages. . . . Documentum ECI Services can significantly boost employee productivity by

streamlining lengthy research and delivering information in a consistent, organized format, making




                                                   23
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 24 of 54




it a powerful tool for global information discovery and knowledge sharing.” (Exhibit 27.) “The

Documentum platform provided built-in security, versioning, workflow and lifecycle

management, from creation to archiving, of all types of unstructured content across the enterprise.”

(Exhibit 28.) Using the Documentum ECM platform, with content archiving and retrieval

solutions, “organisations can capture, manage, store, archive and ultimately dispose of all types of

content . . . while making it readily available, secure and re-usable.” (Exhibit 29.) “Global firms

rely on Documentum, EMC for solutions that enable compliance.” (Exhibit 29.)

                                     ACCUSED PRODUCTS

       61.     Alfresco’s Enterprise Content Management (ECM) Software (“the Accused

Product”) provides a platform for enterprises and their users to store, manage, and access content.

ECM includes, without limitation, Alfresco’s Content Services and Alfresco One as a medium for

accessing its ECM capabilities, wherein Alfresco One may operate at least in hybrid, cloud, on-

premise, or mobile device environments. On information and belief, each of these

implementations, whether enterprise or community editions and/or whether accessed via computer

or mobile device, operate similarly for purposes of determining infringement.

                                FIRST CAUSE OF ACTION
                           (INFRINGEMENT OF THE ’726 PATENT)

       62.     OpenText realleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint.

       63.     Alfresco and Blue Fish, both alone and together, have infringed and continue to

infringe one or more claims of the ’726 patent in violation of 35 U.S.C. § 271 in this judicial

district and elsewhere in the United States, and will continue to do so unless enjoined by this Court.

Alfresco directly infringes at least claim 1 of the ’726 patent by making, using, selling, and/or

offering to sell at least the accused Alfresco ECM Software. Blue Fish directly infringes at least



                                                 24
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 25 of 54




claim 1 of the ’726 patent by, without limitation, using at least the accused Alfresco ECM

Software. Alfresco’s ECM includes, without limitation, Records Management capabilities

provided by a Governance Services application, wherein a user may store a file as a record with

retention scheduling and managing functionalities. The records, being a kind of archive, may be

stored in any one of a plurality of third-party cloud service stores used for additional storage

capacity.

       64.       For example, claim 1 of the ’726 patent recites:

                 1. A method for storing content with retention management properties on at least
       one of a plurality of storage systems, the method comprising:
                 creating a content object for the content;
                 defining an object type for the content object, the object type defining how the
       content will be stored, and on which of the plurality of storage systems the content will be
       stored;
                 defining object properties for the content;
                 transmitting the content object, including the content and the object properties, to a
       content management server, wherein:
                 the content management server selects at least one storage system from the plurality
       of storage systems on which to store the content object based on the content object type;
                 the content management server associates the object properties, including a
       retention period, with the content;
                 the content management server determines a plugin configured to communicate
       with the selected storage system;
                 the content management server transmits the content and object properties to the
       selected storage system through the determined plugin, wherein the determined plugin
       comprises specific application program interfaces to the selected storage system,
       configured to allow the object properties to be set including the retention period to be
       defined, such that they are stored on the selected storage system; and
                 the content management server stores the object properties including the retention
       period in a relational database.


                                                  25
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 26 of 54




       65.     Alfresco encourages customers to use its ECM Software in a way that infringes

each limitation of claim 1 of the ’726 patent at least by selling and offering to sell the infringing

software, making its content services available on its website, providing applications that allow

users to access those services, widely advertising those services, and providing technical support

and instructions to users.

       66.     Blue Fish encourages customers to use Alfresco’s ECM software in a way that

infringes each limitation of claim 1 of the ’726 patent at least by advertising Alfresco’s ECM

software on its website, training customers on how to use Alfresco ECM software, recommending

Alfresco ECM software, installing and architecting Alfresco’s ECM software, and migrating

customer’s content from other ECM platforms to Alfresco’s ECM software platform.

       67.     To the extent the preamble is construed to be limiting, Alfresco’s ECM software

provides a method for storing files (“content”) with retention management properties on one or

more content stores or third-party cloud service stores (“plurality of storage systems”).




(See https://www.alfresco.com/information-governance/records-management.)




                                                 26
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 27 of 54




(See https://docs.alfresco.com/ags/concepts/rm-record-lifecycle.html?m=2.)

       68.     Alfresco’s ECM provides a method creating a content object for the content to be

stored. Once the Content Store Selector is configured in Alfresco’s ECM according to the

procedure in Alfresco’s Administrator Guide, a user may add a property to uploaded files, which

allows a user to select the content store in which the file is stored:




(See PDF Administrator Guide, pg. 468, 470.)

       69.     Alfresco’s ECM provides a method defining an object type for the content object,

the object type defining how the content will be stored, and on which of the plurality of storage

systems the content will be stored. For example, Alfresco’s ECM provides a plurality of content

stores—each specializing in storing different kinds of objects—including at least Default File

Store (used for storing files with incremental backup), Amazon S3 (used for storing additional files

which were not accessed recently over the cloud), and Centera (used for storing rarely accessed



                                                  27
               Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 28 of 54




files with longer retention periods).1 “The Content Store Selector provides a mechanism to control

the store used for the content file associated with a particular content item.”2 “By applying the

cm:storeSelector aspect and setting its cm:storeName property to the name of a selectable store,

the content will be automatically moved from its current location to the new store. . . . This allows

storage policies to be implemented to control which underlying physical storage is used,” such as

“fast (and expensive) local disk” or “lower cost, slower storage.”3

         70.      Alfresco’s ECM provides a method for adding or editing (“defining”) object

properties for the content:




1
  https://docs.alfresco.com/4.2/concepts/cs-file.html (describing the default content store);
https://docs.alfresco.com/4.2/concepts/S3content-intro.html (describing Amazon S3);
https://docs.alfresco.com/4.2/concepts/cs-centera.html (describing Centera).
2
  https://docs.alfresco.com/4.2/concepts/manage-cs-home.html
3
  https://docs.alfresco.com/4.2/concepts/store-manage-content.html


                                                          28
                 Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 29 of 54




(See https://docs.alfresco.com/ags/tasks/rm-metadata-add.html.)

           71.      Alfresco’s ECM therefore provides a method in which the content object, including

the content and object properties, are transmitted to a content management server.4

           72.      As described above, Alfresco’s ECM server selects at least one storage system from

the plurality of storage systems on which to store the content object based on the content object

type. Specifically, “[t]his can be controlled by the application by applying a special aspect that

determines into which store the content will go.” 5

           73.      Alfresco’s ECM provides a method in which the ECM server associates the object

properties, including a retention schedule, with the content file. This association is demonstrated

at least by the fact that, when a content file is transferred, an audit trail and metadata (including

the retention schedule) are retained. This retention schedule specifies a particular retention period

by setting a retention cutoff or date:




(See https://docs.alfresco.com/ags/tasks/rm-dispsched-actions.html.)

           74.      Alfresco’s ECM server determines a plugin configured to communicate with the

selected storage system:



4
    https://docs.alfresco.com/ags/tasks/rm-record-declare.html
5
    https://docs.alfresco.com/4.2/concepts/integration-archive.html


                                                           29
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 30 of 54




(See https://docs.alfresco.com/4.2/concepts/cs-s3connector.html; see also
https://docs.alfresco.com/4.2/concepts/cs-centera.html.)

        75.     Alfresco’s ECM server transmits the content and object properties to the selected

storage system through the determined plugin, wherein the determined plugin comprises specific

application program interfaces to the selected storage system:




(See https://docs.alfresco.com/4.2/concepts/S3content-intro.html;
https://docs.alfresco.com/4.2/concepts/centera-intro.html (“The Alfresco EMC Centera
Connector module addresses the Centera store directly through its native API.”).)

        76.     Alfresco’s ECM is configured to allow the object properties to be set, including the

retention period to be defined, such that they are stored on the selected storage system. For

example, the Centera content store linked to the ECM via Centera connector allows retention

policies to be set for the stored files:




                                                 30
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 31 of 54




(See https://docs.alfresco.com/4.2/concepts/centera-intro.html.)

       77.     Alfresco’s ECM server stores the object properties, including the retention period,

in a relational database. For example, the retention schedule is associated along with the metadata

to the stored content, and the metadata is stored in a relational database:




                                                 31
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 32 of 54




(See https://docs.alfresco.com/5.1/concepts/dev-repository-concepts.html.)

       78.     Each claim in the ’726 patent recites an independent invention. Neither claim 1,

described above, nor any other individual claim is representative of all claims in the ’726 patent.

       79.     Alfresco and Blue Fish have been aware of the ’726 patent since at least the filing

of this Complaint. Further, OpenText marks its products with the ’726 patent.

       80.     Alfresco actively induced and is actively inducing infringement of at least claim 1

of the ’726 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to selling, marketing, advertising, promotion, support, and distribution of its ECM system

in the United States.

       81.     Blue Fish actively induced and is actively inducing infringement of at least claim 1

of the ’726 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to at least marketing, advertising, promotion, support, training, and installation of



                                                32
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 33 of 54




Alfresco’s ECM system in the United States.

       82.     Alfresco encourages, instructs, directs, and/or requires third parties—including its

certified partners or customers—to use the infringing ECM software, as described above.

       83.     Blue Fish encourages, instructs, and/or directs third parties to use the infringing

ECM software, as described above.

       84.     Alfresco’s partners, customers, and end users of its ECM software directly infringe

at least claim 1 of the ’726 patent, at least by using the accused ECM software, as described above.

       85.     Blue Fish’s customers of Alfresco’s ECM software directly infringe at least claim

1 of the ’726 patent, at least by using the accused ECM software, as described above.

       86.     For example, on information and belief, Alfresco shares instructions, guides, and

manuals, which advertise and instruct third parties on how to use the ECM software to store content

in accordance with a retention policy, as described above, including at least customers and partners

such as Blue Fish Development Group. On further information and belief, Alfresco and Blue Fish

also provide customer service or technical support to purchasers of the infringing ECM software,

which directs and encourages customers to use the ECM software in an infringing manner.

       87.     For past infringement, OpenText has suffered damages, including lost profits, as a

result of Defendants’ infringement of the ’726 patent. Defendants are therefore liable to OpenText

under 35 U.S.C. § 284 for past damages in an amount that adequately compensates OpenText for

Defendants’ infringement, but no less than a reasonable royalty.

       88.     For ongoing and future infringement, OpenText will continue to suffer irreparable

harm unless this Court preliminarily and permanently enjoins Defendants, their agents, employees,

representatives, and all others acting in concert with Defendants from infringing the ’726 patent.

In the alternative, OpenText is entitled to damages in lieu of an injunction, in an amount consistent




                                                 33
             Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 34 of 54




with the facts, for future infringement. Defendants’ continued infringement, at least since they had

notice of the ’726 patent, is knowing and willful. Defendants will be adjudicated infringers of a

valid patent and, thus, Defendants’ future infringement will be willful as a matter of law.

                               SECOND CAUSE OF ACTION
                           (INFRINGEMENT OF THE ’300 PATENT)

       89.     OpenText realleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint.

       90.     Alfresco and Blue Fish, both alone and together, have infringed and continue to

infringe one or more claims of the ’300 patent in violation of 35 U.S.C. § 271 in this judicial

district and elsewhere in the United States, and will continue to do so unless enjoined by this Court.

Alfresco directly infringes at least claim 1 of the ’300 patent by making, using, selling, and/or

offering to sell at least the accused Alfresco ECM Software. Blue Fish directly infringes at least

claim 1 of the ’300 patent by, without limitation, using at least the accused Alfresco ECM

Software. Alfresco’s ECM includes, without limitation, Records Management capabilities

provided by a Governance Services application, wherein a user may store a file as a record with

retention scheduling and managing functionalities. The records, being a kind of archive, may be

stored in any one of a plurality of third-party cloud service stores used for additional storage

capacity.

       91.     For example, claim 1 of the ’300 patent recites:

               1. A method of managing content, comprising:
               receiving an indication that a retention policy is to be applied to a selected item of
       content comprising a body of managed content; and
               using a processor to automatically retain the selected item of content and its
       associated metadata in parallel in accordance with the retention policy, including:
               (1) preventing metadata associated with the selected item of content from being



                                                 34
                 Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 35 of 54




                        deleted or otherwise finally disposed of until the selected item of content has
                        been deleted or otherwise finally disposed of in accordance with the retention
                        policy;
                   (2) ensuring that metadata associated with the selected item of content is deleted or
                        otherwise finally disposed of once the selected item of content has been deleted
                        or otherwise finally disposed of in accordance with the retention policy; and
                   (3) preventing metadata associated with the selected item of content from being
                        viewed during the period that the selected item of content is placed on hold,
                        wherein the retention policy includes a policy for placing a hold on content to
                        ensure it is retained in a location during a hold period.

           92.     Alfresco encourages customers to use its ECM Software in a way that infringes

each limitation of claim 1 of the ’300 patent at least by selling and offering to sell the infringing

software, making its content services available on its website, providing applications that allow

users to access those services, widely advertising those services, and providing technical support

and instruction to users.

           93.     Blue Fish encourages customers to use Alfresco’s ECM software in a way that

infringes each limitation of claim 1 of the ’300 patent at least by advertising Alfresco’s ECM

software on its website, training customers on how to use Alfresco ECM software, recommending

Alfresco ECM software, installing and architecting Alfresco’s ECM software, and migrating

customers’ content from other ECM platforms to Alfresco’s ECM software platform.

           94.     To the extent the preamble is construed to be limiting, Alfresco’s ECM software

includes “Alfresco Records Management,” which provides a method of managing content.6

           95.     Alfresco’s ECM provides a method for managing content that involves receiving

an indication that a retention policy is to be applied to a selected item of content comprising a body



6
    https://docs.alfresco.com/rm2.2/references/whats-new-rm.html


                                                         35
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 36 of 54




of managed content. For example, Alfresco’s records management allows users to enter a retention

policy for categories of documents, indicating that the policy is to be applied to all records within

that category. Additionally, when the user uploads or marks a document as a record within that

category or folder, the user indicates that the policy should be applied to that document. The ECM

receives the user’s indication that the policy should be applied.7

        96.      Alfresco’s ECM provides a method for managing content which may operate in

hybrid, cloud, on-premise, or mobile device environments, each of which rely on the processing

power of a computer processing unit or processor. Thus, Alfresco’s ECM uses a processor to

automatically retain the selected item of content and its associated metadata in parallel in

accordance with the retention policy specified by the user in the manner discussed above. That is,

after the user defines the retention schedule and indicates to which content it should be applied,

the retention policy is applied to both content and its metadata in parallel, and the system saves the

content and its associated metadata in the system.8

        97.      On information and belief, Alfresco’s ECM provides a method for managing

content including preventing metadata associated with the selected item of content from being

deleted or otherwise finally disposed of until the selected item of content has been deleted or

otherwise finally disposed of in accordance with the retention policy. For example, Alfresco’s

ECM enables a user to specify a disposition schedule, which states how the record should be

retained and disposed.9 In particular, users are able to choose whether or not a record’s metadata

is retained or destroyed upon the conclusion of a retention schedule; by default, the metadata is

destroyed when the retention schedule ends.10 Thus, Alfresco’s ECM further provides a method


7
  https://youtu.be/KQpUJNVIw5E
8
  https://youtu.be/KQpUJNVIw5E
9
  https://docs.alfresco.com/4.1/tasks/rm-dispschedule-create.html
10
   https://docs.alfresco.com/ags/tasks/rm-dispsched-actions.html


                                                        36
                Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 37 of 54




for managing content that includes ensuring that metadata associated with the selected item of

content is deleted or otherwise finally disposed of once the selected item of content has been

deleted or otherwise finally disposed of in accordance with the retention policy.




(See https://docs.alfresco.com/ags/tasks/rm-dispsched-actions.html.)

          98.     Alfresco’s ECM provides a method for managing content including preventing

metadata associated with the selected item of content (i.e., record metadata) from being viewed

during the period that the selected item of content is placed on hold. For example, when a hold is

applied to one or more record documents or folders, particular metadata associated with the record

or folder is no longer visible to a user and a user is unable to use the “copy” option. Moreover, the

record is frozen and retention policy suspended or ignored while the hold is active.11 That is, the

retention policy includes a policy for placing a hold on content to ensure it is retained in a location

during a hold period.




(See https://docs.alfresco.com/ags/concepts/rm-manage-holds.html.)

          99.     Each claim in the ’300 patent recites an independent invention. Neither claim 1,

described above, nor any other individual claim, is representative of all claims in the ’300 patent.


11
     https://youtu.be/ncHC7dTP_CQ?t=1643


                                                  37
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 38 of 54




       100.     Alfresco and Blue Fish have been aware of the ’300 patent since at least the filing

of this Complaint. OpenText marks is products with the ’300 patent.

       101.     Alfresco actively induced and is actively inducing infringement of at least claim 1

of the ’300 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to selling, marketing, advertising, promotion, support, and distribution of its ECM system

in the United States.

       102.     Blue Fish actively induced and is actively inducing infringement of at least claim 1

of the ’300 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to at least marketing, advertising, promotion, support, training, and installation of

Alfresco’s ECM system in the United States.

       103.     Alfresco encourages, instructs, directs, and/or requires third parties—including its

certified partners or customers—to use the infringing ECM software, as described above.

       104.     Blue Fish encourages, instructs, and/or directs third parties to use the infringing

ECM software, as described above.

       105.     Alfresco’s partners, customers, and end users of its ECM software directly infringe

at least claim 1 of the ’300 patent, at least by using the accused ECM software, as described above.

       106.     Blue Fish’s customers of Alfresco’s ECM software directly infringe at least claim

1 of the ’300 patent, at least by using the accused ECM software, as described above.

       107.     For example, on information and belief, Alfresco shares instructions, guides, and/or

manuals, which advertise and instruct third parties on how to use the ECM software to store content

in accordance with a retention policy, as described above, including at least customers and partners




                                                 38
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 39 of 54




such as Blue Fish Development Group. On further information and belief, Alfresco and Blue Fish

also provide customer service, training, instruction, and/or technical support to purchasers of the

infringing ECM software, which directs and encourages customers to use the ECM software in an

infringing manner.

       108.     For past infringement, OpenText has suffered damages, including lost profits, as a

result of Defendants’ infringement of the ’300 patent. Defendants are therefore liable to OpenText

under 35 U.S.C. § 284 for past damages in an amount that adequately compensates OpenText for

Defendants’ infringement, but no less than a reasonable royalty.

       109.     For ongoing and future infringement, OpenText will continue to suffer irreparable

harm unless this Court preliminarily and permanently enjoins Defendants, their agents, employees,

representatives, and all others acting in concert with Defendants, from infringing the ’300 patent.

In the alternative, OpenText is entitled to damages in lieu of an injunction, in an amount consistent

with future infringement. Defendants’ continued infringement, at least since they had notice of the

’300 patent is knowing and willful. Defendants will be adjudicated infringers of a valid patent and,

thus, Defendants’ future infringement will be willful as a matter of law.

                                THIRD CAUSE OF ACTION
                           (INFRINGEMENT OF THE ’980 PATENT)

       110.     OpenText realleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint.

       111.     Alfresco and Blue Fish, both alone and together, have infringed and continue to

infringe one or more claims of the ’980 patent in violation of 35 U.S.C. § 271 in this judicial

district and elsewhere in the United States and will continue to do so unless enjoined by this Court.

Alfresco directly infringes at least claim 1 of the ’980 patent by making, using, selling, and/or

offering to sell at least the accused Alfresco ECM Software. Blue Fish directly infringes at least



                                                 39
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 40 of 54




claim 1 of the ’980 patent by, without limitation, using at least the accused Alfresco ECM

Software. Alfresco’s ECM includes, without limitation, Records Management capabilities

provided by a Governance Services application, wherein a user may store a file as a record with

retention scheduling and managing functionalities. The records, being a kind of archive, may be

stored in any one of a plurality of third-party cloud service stores used for additional storage

capacity.

       112.     For example, claim 1 of the ’980 patent recites:

                1. A method of managing content, comprising:
                receiving an indication that a retention policy is to be applied to a selected item of
       content comprising a body of managed content, wherein the selected item of content is
       stored in a content store; and
                automatically retaining the selected item of content and its associated metadata in
       parallel in accordance with the retention policy, wherein the associated metadata is stored
       in a metadata store and wherein automatically retaining in the selected item of content and
       its associated metadata in parallel comprises applying the retention policy both to the
       selected item of content and to its associated metadata;
                receiving a hold request to be placed for the selected item of content for a hold
       period, wherein placing a hold on a content comprises ensuring the content is retained in a
       prescribed location during a hold period and preventing the content from being changed;
       and
                in the event: 1) an expiry notification is received that an applicable retention period
       of the retention policy has ended for the associated metadata, and 2) a disposal notification
       is received that the associated metadata is to be disposed,
                using a processor to prevent the associated metadata from being disposed otherwise
       permitted by the expiry notification of the associated metadata, based in part on the hold
       period of the selected item of content.

       113.     Alfresco encourages customers to use its ECM Software in a way that infringes

each limitation of claim 1 of the ’980 patent at least by selling and offering to sell the infringing


                                                  40
                  Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 41 of 54




software, making its content services available on its website, providing applications that allow

users to access those services, widely advertising those services, and providing technical support

and instruction to users.

           114.     Blue Fish encourages customers to use Alfresco’s ECM software in a way that

infringes each limitation of claim 1 of the ’980 patent at least by advertising Alfresco’s ECM

software on its website, training customers on how to use Alfresco ECM software, recommending

Alfresco ECM software, installing and architecting Alfresco’s ECM software, and migrating

customer’s content from other ECM platforms to Alfresco’s ECM software platform.

           115.     To the extent the preamble is construed to be limiting, Alfresco’s ECM software

includes at least “Alfresco Records Management,” which provides a method of managing

content.12

           116.     Alfresco’s ECM provides a method for managing content that involves receiving

an indication that a retention policy is to be applied to a selected item of content comprising a body

of managed content. For example, Alfresco’s records management allows users to enter a retention

policy for categories of documents, indicating that the policy is to be applied to all records within

that category. Additionally, when the user uploads or marks a document as a record within that

category or folder, the user indicates that the policy should be applied to that document. The ECM

receives the user’s indication that the policy should be applied.13

           117.     Alfresco’s ECM software provides a method for storing files or records on one or

more content stores or third-party cloud service stores.

           118.     On information and belief, Alfresco’s ECM provides a method for managing

records, including automatically retaining the selected record and its associated metadata in


12
     https://docs.alfresco.com/rm2.2/references/whats-new-rm.html
13
     https://youtu.be/KQpUJNVIw5E


                                                         41
                Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 42 of 54




parallel in accordance with the retention schedule wherein the retention schedule is applied to both

the record and its associated metadata. For example, Alfresco’s ECM enables a user to specify a

disposition schedule, which states how the record should be retained and disposed.14 In particular,

users are able to choose whether or not a record’s metadata is retained or destroyed upon the

conclusion of a retention schedule; by default, the metadata is destroyed when the retention

schedule ends.15 Thus, Alfresco’s ECM further provides a method for managing content that

includes ensuring that metadata associated with the selected item of content is retained in parallel

with the content in accordance with the retention policy. Based on operation of Alfresco’s ECM,

the metadata in Alfresco’s ECM is stored separately from the content and, on information and

belief, this metadata is stored in a metadata store.




(See https://docs.alfresco.com/ags/tasks/rm-dispsched-actions.html.)

         119.     Alfresco’s ECM provides a method including receiving a hold request to be applied

to selected records or folders for a hold period, wherein placing a hold on a record or folder ensures

the record or folder is retained in a prescribed location during the hold period and preventing the

record or folder from being changed.16




14
   https://docs.alfresco.com/4.1/tasks/rm-dispschedule-create.html
15
   https://docs.alfresco.com/ags/tasks/rm-dispsched-actions.html
16
   https://youtu.be/ncHC7dTP_CQ?t=1643


                                                         42
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 43 of 54




(See https://docs.alfresco.com/ags/concepts/rm-manage-holds.html.)

       120.     In particular, upon the user’s submission of a hold request, the retention schedule

is suspended. Alfresco’s ECM provides a method for managing content which may operate in

hybrid, cloud, on-premise, or mobile device environments, each of which rely on the processing

power of a computer processing unit or processor. Thus, in the event that an expiry notification is

received that an applicable retention period of the retention schedule has ended for the associated

metadata, and a disposal notification is received that the associated metadata is to be disposed,

Alfresco’s ECM uses a processor to prevent the associated metadata from being disposed of based

in part on the hold period of the selected record or folder.




(See https://docs.alfresco.com/ags/concepts/rm-manage-holds.html.)

       121.     Each claim in the ’980 patent recites an independent invention. Neither claim 1,

described above, nor any other individual claim is representative of all claims in the ’980 patent.

       122.     Alfresco and Blue Fish have been aware of the ’980 patent since at least the filing

of this Complaint. OpenText marks its products with the ’980 patent.


                                                 43
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 44 of 54




       123.     Alfresco actively induced and is actively inducing infringement of at least claim 1

of the ’980 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to selling, marketing, advertising, promotion, support, and distribution of its ECM system

in the United States.

       124.     Blue Fish actively induced and is actively inducing infringement of at least claim 1

of the ’980 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to at least marketing, advertising, promotion, support, training, and installation of

Alfresco’s ECM system in the United States.

       125.     Alfresco encourages, instructs, directs, and/or requires third parties—including its

certified partners or customers—to use the infringing ECM software, as described above.

       126.     Blue Fish encourages, instructs, and/or directs third parties to use the infringing

ECM software, as described above.

       127.     Alfresco’s partners, customers, and end users of its ECM software directly infringe

at least claim 1 of the ’980 patent, at least by using the accused ECM software, as described above.

       128.     Blue Fish’s customers of Alfresco’s ECM software directly infringe at least claim

1 of the ’980 patent, at least by using the accused ECM software, as described above.

       129.     For example, on information and belief, Alfresco shares instructions, guides, and/or

manuals, which advertise and instruct third parties on how to use the ECM software to store content

in accordance with a retention policy, as described above, including at least customers and partners

such as Blue Fish Development Group. On further information and belief, Alfresco and Blue Fish

also provide customer service, training, instruction, and/or technical support to purchasers of the




                                                 44
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 45 of 54




infringing ECM software, which directs and encourages customers to use the ECM software in an

infringing manner.

       130.     For past infringement, OpenText has suffered damages, including lost profits, as a

result of Defendants’ infringement of the ’980 patent. Defendants are therefore liable to OpenText

under 35 U.S.C. § 284 for past damages in an amount that adequately compensates OpenText for

Defendants’ infringement, but no less than a reasonable royalty.

       131.     For ongoing and future infringement, OpenText will continue to suffer irreparable

harm unless this Court preliminarily and permanently enjoins Defendants, their agents, employees,

representatives, and all others acting in concert with Defendants from infringing the ’980 patent.

In the alternative, OpenText is entitled to damages in lieu of an injunction, in an amount consistent

with future infringement. Defendants’ continued infringement, at least since they had notice of the

’980 patent, is knowing and willful. Defendants will be adjudicated infringers of a valid patent,

and thus Defendants’ future infringement will be willful as a matter of law.

                               FOURTH CAUSE OF ACTION
                           (INFRINGEMENT OF THE ’388 PATENT)

       132.     OpenText realleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint.

       133.     Alfresco and Blue Fish, both alone and together, have infringed and continue to

infringe one or more claims of the ’388 patent in violation of 35 U.S.C. § 271 in this judicial

district and elsewhere in the United States and will continue to do so unless enjoined by this Court.

Alfresco directly infringes at least claim 1 of the ’388 patent by making, using, selling, and/or

offering to sell at least the accused Alfresco ECM Software. Blue Fish directly infringes at least

claim 1 of the ’388 patent by, without limitation, using at least the accused Alfresco ECM

Software. Alfresco’s ECM includes, without limitation, Records Management capabilities



                                                 45
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 46 of 54




provided by a Governance Services application, wherein a user may store a file as a record with

retention scheduling and managing functionalities. The records, being a kind of archive, may be

stored in any one of a plurality of third-party cloud service stores used for additional storage

capacity.

       134.     For example, claim 1 of the ’388 patent recites:

                1. A method of controlling access to managed content, comprising:
                receiving a request to access a content item by a user;
                determining using a processor whether access to the content item is limited to
       members of any required group associated with the content item based on whether an
       access control list associated with the content item includes a required group entry
       specifying a required group, wherein the access control list includes one or more other
       entries that are not required group entries, and wherein each of the other entries specifies a
       type of access granted;
                in the event that access to the content item is limited to members of any required
       group associated with the content item, determining access based on whether the user is a
       member of the required group and further based on the one or more other entries of the
       access control list, wherein any access granted to the user based on the one or more other
       entries but not based on any required group entries is denied in the event that the user is
       not a member of the required group, and wherein the user is denied any access in the event
       that the user is a member of the required group but is not granted any access based on the
       one or more other entries; and
                in the event that access to the content item is not limited to members of any required
       group, determining access based on the one or more other entries of the access control list.

       135.     Alfresco encourages customers to use its ECM Software in a way that infringes

each limitation of claim 1 of the ’388 patent at least by selling and offering to sell the infringing

software, making its content services available on its website, providing applications that allow

users to access those services, widely advertising those services, and providing technical support

and instruction to users.


                                                 46
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 47 of 54




       136.       Blue Fish encourages customers to use Alfresco’s ECM software in a way that

infringes each limitation of claim 1 of the ’388 patent at least by advertising Alfresco’s ECM

software on its website, training customers on how to use Alfresco ECM software, recommending

Alfresco ECM software, installing and architecting Alfresco’s ECM software, and migrating

customers’ content from other ECM platforms to Alfresco’s ECM software platform.

       137.       To the extent the preamble is construed to be limiting, Alfresco’s ECM software

provides a method of controlling access to managed content through its Records Management

service:




(See https://docs.alfresco.com/rm2.2/references/whats-new-rm.html.)

       138.       Alfresco’s ECM provides a method of controlling access to managed content that

includes receiving a request by a user to access a record or folder. Alfresco’s ECM evaluates

whether a user’s request should be granted or denied based on the permissions associated with that

user or record:




(See https://docs.alfresco.com/6.0/concepts/secur-acl.html.)

       139.       Alfresco’s ECM allows for “security marks” to be applied to records, folders, and

categories. They are also applied to users to identify them as a member of a group with that level


                                                 47
                  Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 48 of 54




of clearance/access.17 This method includes determining whether access to the record or folder is

limited to members of any required group associated with the record or folder, based on whether

an access control list associated with the record or folder includes a required group entry specifying

a required group. Alfresco’s access control list also includes one or more other entries that are not

required group entries, which specify a type of access granted.




(See https://docs.alfresco.com/6.0/concepts/secur-acl-example.html (annotated).)




(See https://docs.alfresco.com/6.0/concepts/secur-acl-ordereval.html.)

           140.     Alfresco’s ECM provides a method for controlling record access which may

operate in hybrid, cloud, on-premise, or mobile device environments, each of which rely on the


17
     https://docs.alfresco.com/rm/concepts/rm-sc-overview.html


                                                         48
                  Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 49 of 54




processing power of a computer processing unit or processor. Thus, Alfresco’s ECM relies on a

processor to implement the method step of determining whether access is limited.

           141.     Alfresco’s ECM provides a method for controlling record access where, in the event

that access to the record or folder is limited to members of any required group associated with the

record, access is determined based on whether the user is a member of the required group and

further based on the one or more other entries of the access control list. If the user is not a member

of the required group, then any access granted to the user based on the one or more other entries

is denied. Similarly, if the user is not granted any access based on the one or more other entries,

then access is denied even if the user is a member of the required group. For example, under

Alfresco’s security controls, a user must have the specified clearance to be able to classify

documents at that level.18 Where access to a record or file is not limited to members of any required

group, Alfresco’s ECM method determines access based on the one or more other entries of the

access control list.




(See https://docs.alfresco.com/6.0/concepts/secur-acl-example.html.)




18
     https://docs.alfresco.com/rm/references/rm-classification-tips.html


                                                            49
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 50 of 54




(See https://docs.alfresco.com/6.0/concepts/secur-acl-example.html;
https://docs.alfresco.com/6.0/concepts/secur-acl-ordereval.html .)

       142.     Each claim in the ’388 patent recites an independent invention. Neither claim 1,

described above, nor any other individual claim is representative of all claims in the ’388 patent.

       143.     Alfresco and Blue Fish have been aware of the ’388 patent since at least the filing

of this Complaint. OpenText marks its products with the ’388 patent.

       144.     Alfresco actively induced and is actively inducing infringement of at least claim 1

of the ’388 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to selling, marketing, advertising, promotion, support, and distribution of its ECM system

in the United States.

       145.     Blue Fish actively induced and is actively inducing infringement of at least claim 1

of the ’388 patent with specific intent to induce infringement, and/or willful blindness to the

possibility that its acts induce infringement, in violation of 35 U.S.C. § 271(b), by activities

relating to at least marketing, advertising, promotion, support, training, and installation of

Alfresco’s ECM system in the United States.

       146.     Alfresco encourages, instructs, directs, and/or requires third parties—including its

certified partners or customers—to use the infringing ECM software, as described above.

       147.     Blue Fish encourages, instructs, and/or directs third parties to use the infringing

ECM software, as described above.

       148.     Alfresco’s partners, customers, and end users of its ECM software directly infringe



                                                 50
              Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 51 of 54




at least claim 1 of the ’388 patent, at least by using the accused ECM software, as described above.

       149.     Blue Fish’s customers of Alfresco’s ECM software directly infringe at least claim

1 of the ’388 patent, at least by using the accused ECM software, as described above.

       150.     For example, on information and belief, Alfresco shares instructions, guides, and/or

manuals, which advertises and instructs third parties on how to use the ECM software to store

content in accordance with a retention policy, as described above, including at least customers and

partners such as Blue Fish Development Group. On further information and belief, Alfresco and

Blue Fish also provide customer service, training, instruction, and/or technical support to

purchasers of the infringing ECM software, which directs and encourages customers to use the

ECM software in an infringing manner.

       151.     For past infringement, OpenText has suffered damages, including lost profits, as a

result of Defendants’ infringement of the ’388 patent. Defendants are therefore liable to OpenText

under 35 U.S.C. § 284 for past damages in an amount that adequately compensates OpenText for

Defendants’ infringement, but no less than a reasonable royalty.

       152.     For ongoing and future infringement, OpenText will continue to suffer irreparable

harm unless this Court preliminarily and permanently enjoins Defendants, their agents, employees,

representatives, and all others acting in concert with Defendants from infringing the ’388 patent.

In the alternative, OpenText is entitled to damages in lieu of an injunction, in an amount consistent

with future infringement. Defendants’ continued infringement, at least since they had notice of the

’388 patent, is knowing and willful. Defendants will be adjudicated infringers of a valid patent,

and thus Defendants’ future infringement will be willful as a matter of law.

                                     PRAYER FOR RELIEF

WHEREFORE, OpenText respectfully requests the following relief:




                                                 51
    Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 52 of 54




a) That this Court adjudge and decree that Defendants have been, and are currently,

  infringing each of the Patents-in-Suit;

b) That this Court award damages to OpenText to compensate it for Defendants’ past

  infringement of the Patents-in-Suit, through the date of trial in this action;

c) That this Court award pre- and post-judgment interest on such damages to OpenText;

d) That this Court order an accounting of damages incurred by OpenText from six years

  prior to the date this lawsuit was filed through the entry of a final, non-appealable

  judgment;

e) That this Court determine that this patent infringement case is exceptional pursuant to

  35 U.S.C. §§ 284 and 285 and award OpenText its costs and attorneys’ fees incurred in

  this action;

f) That this Court award increased damages under 35 U.S.C. § 284;

g) That this Court preliminarily and permanently enjoin Defendants from infringing any of

  the Patents-in-Suit;

h) That this Court order Defendants to:

          (i) recall and collect from all persons and entities that have purchased any and all

products found to infringe any of the Patents-in-Suit that were made, offered for sale, sold,

or otherwise distributed in the United States by Defendants or anyone acting on their

behalf;

          (ii) destroy or deliver all such infringing products to OpenText;

          (iii) revoke all licenses to all such infringing products;

          (iv) disable all web pages offering or advertising all such infringing products;

          (v) destroy all other marketing materials relating to all such infringing products;




                                            52
           Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 53 of 54




               (vi) disable all applications providing access to all such infringing software; and

               (vii) destroy all infringing software that exists on hosted systems,

       i) That this Court, if it declines to enjoin Defendants from infringing any of the Patents-in-

Suit, award damages for future infringement in lieu of an injunction; and

       j) That this Court award such other relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       OpenText respectfully requests a trial by jury on all issues triable thereby.



DATED: October 5, 2020
                                              By: /s/ Steve Sprinkle
                                                  Steve Sprinkle
                                                  TEXAS BAR NO. 00794962
                                                  SPRINKLE IP LAW GROUP, P.C.
                                                  1301 W. 25TH STREET, SUITE 408
                                                  AUSTIN, TEXAS 78705
                                                  TEL: 512-637-9220
                                                  SSPRINKLE@SPRINKLELAW.COM

                                                     Christopher C. Campbell (pro hac vice to be filed)
                                                     Yushan Luo (pro hac vice to be filed)
                                                     KING & SPALDING LLP
                                                     1700 Pennsylvania Avenue, NW
                                                     Suite 200
                                                     Washington, DC 20006
                                                     Telephone: (202) 626-5578
                                                     Facsimile: (202) 626-3737
                                                     ccampbell@kslaw.com
                                                     yluo@kslaw.com

                                                     Britton F. Davis (pro hac vice to be filed)
                                                     Angela Tarasi (pro hac vice to be filed)
                                                     Mikaela Stone (pro hac vice to be filed)
                                                     KING & SPALDING LLP
                                                     1515 Wynkoop St.
                                                     Suite 800
                                                     Denver, CO 80202
                                                     Telephone: (720) 535-2300
                                                     Facsimile: (720) 535-2400
                                                     bfdavis@kslaw.com


                                                53
Case 6:20-cv-00920 Document 1 Filed 10/05/20 Page 54 of 54




                                 atarasi@kslaw.com
                                 mikaela.stone@kslaw.com

                                 Attorneys for Plaintiff Open Text Corp.




                            54
